 


109 HR 3795 IH: To amend title XVIII of the Social Security Act to modify the definition of outpatient speech-language pathology services in order to recognize speech-language pathologists as suppliers under the Medicare Program.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3795 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Ferguson (for himself, Mr. Pickering, Mr. Chocola, Mr. Inslee, Mr. Gerlach, Mr. Wilson of South Carolina, Mr. Holden, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to modify the definition of outpatient speech-language pathology services in order to recognize speech-language pathologists as suppliers under the Medicare Program. 
 
 
1.Modification of medicare definition of outpatient speech-language pathology services 
(a)In generalSection 1861(ll) of the Social Security Act (42 U.S.C. 1395x(ll)) is amended— 
(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(2)by inserting after paragraph (1) the following new paragraph: 
 
(2)The term outpatient speech-language pathology services has the meaning given the term outpatient physical therapy services in subsection (p), except that in applying such subsection— 
(A)speech-language pathology shall be substituted for physical therapy each place it appears; and 
(B)speech-language pathologist shall be substituted for physical therapist each place it appears.. 
(b)Conforming amendments 
(1)Section 1861(p) of the Social Security Act (42 U.S.C. 1395x(p)) is amended by striking the fourth sentence. 
(2)Section 1833(a)(8)(A) of the Social Security Act (42 U.S.C. 1395l(a)(8)(A)) is amended by striking outpatient physical therapy services (which includes outpatient speech-language pathology services) and outpatient occupational therapy services and inserting outpatient physical therapy services, outpatient speech-language pathology services, and outpatient occupational therapy services. 
(3)Section 1833(a)(8)(B) of the Social Security Act (42 U.S.C. 1395l(a)(8)(B)) is amended by striking outpatient physical therapy services (which includes outpatient speech-language pathology services) and outpatient occupational therapy services and inserting outpatient physical therapy services, outpatient speech-language pathology services, and outpatient occupational therapy services. 
(c)Effective dateThe amendments made by this section shall apply to services provided on or after the date that is 6 months after the date of enactment of this Act. 
(d)ConstructionBy making this correction, it is the intent of Congress for speech language pathologists to be recognized as suppliers under the medicare part B benefit, and therefore are authorized to bill and receive direct reimbursement of their services by Medicare contractors where applicable.Nothing in this section shall be construed to affect existing regulations and policies of the Centers for Medicare & Medicaid Services that require physician oversight of care as a condition of payment for speech-language pathology services under part B of the medicare program. 
 
